

116 S596 IS: To amend title XVIII of the Social Security Act to provide for direct payment to physician assistants under the Medicare program for certain services furnished by such physician assistants.
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 596IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Barrasso (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for direct payment to physician
			 assistants under the Medicare program for certain services furnished by
			 such physician assistants.
	
		1.Direct Medicare payment for services furnished by physician assistants
 (a)In generalSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause:
				
 (v)services of a physician assistant but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services;.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to services furnished on or after July 1, 2020.